Epitomized Statement
Action commenced in Elamilton Common Pleas, by plaintiff, the State ex rel Alcorn, (as a taxpayer) to collect certain taxes claimed to be due from defendants, Cincinnati Traction Co. and 'Cincinnati Street Ry. Co.’s, to Cincinnati. Plaintiff demanded a trial by jury. The court refused this demand and tried the case without a jury and found for defendant. The Court of Appeals overruled the Common Pleas, but found that the petition should have been dismissed on the ground this is not a ease in which a taxpayer can maintain an action, even though the city solicitor had refused to bring the action' after a demand in writing.
Plaintiff claims error on the ground that, while this action is not included in those specified in 4314 GC. (which provides for the bringing of certain actions by a taxpayer) such actions are permitted in many cases becaues no other remedy can be had. The Court of Appeals held that these exceptions were made only in certain equity cases, and not in actions for money only.